Citation Nr: 0740081	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 
2002, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than October 18, 
2002, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
bilateral hearing loss and tinnitus with an effective date of 
April 30, 2004.  

The Board notes that in August 2005, the veteran was granted 
an earlier effective date of October 18, 2002 for his hearing 
loss and tinnitus.  

In November 2007, the veteran and his wife appeared and 
testified at a Travel Board hearing at the Oakland RO; the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an effective date earlier than October 18, 
2002 for his service-connected bilateral hearing loss and 
tinnitus.  It is contended that he submitted his claim of 
service connection on May 27, 2002.  

The evidence of record shows an application for benefits 
dated in April 2004.  An October 18, 2002, VA treatment note 
reflects that the veteran planned on filing a claim of 
service connection for bilateral hearing loss and tinnitus.  
The RO subsequently granted the October 18, 2002, effective 
dated based upon the treatment note.  The veteran submitted a 
copy of the May 2002 application for compensation that he had 
signed and submitted to his representative.  There is no 
record of an original claim application dated and received by 
VA in May 2002.  

At his November 2007 Travel Board hearing the veteran 
testified that he told VA personnel that he planned on filing 
a claim of service connection for his bilateral hearing loss 
and tinnitus.  He contends that this occurred while he 
underwent VA lab work in May 2002.  The person performing the 
lab work suggested that the veteran seek out a veteran's 
service officer because he may be eligible for VA 
compensation.  The veteran recalled this conversation 
occurred at the Sacramento, California VAMC during his lab 
work.  VA treatment records prior to October 2002 are not 
associated with the veteran's claims file; therefore, the 
claim must be remanded in order to secure the VAMC records 
prior to October 2002.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all outstanding 
VAMC treatment records-specifically those 
records associated with treatment at the 
Sacramento, California, VAMC.  The RO 
should pay special attention to any notes 
taken during any treatment or lab work, 
and determine whether there was any 
mention of the veteran filing a claim of 
service connection for bilateral hearing 
loss and tinnitus.  

2.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



